DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/19 has been considered by the examiner.
Claims Analysis
Claim 34 recites wherein the first polymerization area and second polymerization area are “formed by” a solid electrolyte containing a polymer.  The recitation “formed by” indicates what follows is a product by process limitation.  Product by process limitations, in the absence of unexpected results, are not given patentable weight.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites “an electromagnetic radiation”, which lacks proper antecedent basis.  Claim 20 previously recites “an electromagnetic radiation”.  See also claim 22.
Claim 27, last line recites “time do form”.  Examiner suggests “time to form”.
Claim 29 recites “a first polymerisation area” and “a second polymerisation area” that both lack proper antecedent basis. 
Claim 34, last 5 lines are confusing and unclear.  It is unclear how the first and second polymerisation areas are formed by “a polymer” which is formed from the first mixture has the first degree of crosslinking and the second degree of crosslinking.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-21, 25, 26 and 29-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eschbach, US 5,426,005.
	Eschbach teaches a gradient interpenetrating polymer network electrolyte for a rechargeable electrochemical cell, and a rechargeable electrochemical cell including said electrolyte. The interpenetrating polymer network electrolyte consists of a first polymeric material having a first set of electrochemical and morphological characteristics, and a second polymeric material having a second set of electrochemical 
	Two methods are typically used in synthesizing interpenetrating polymer networks. The first is a simultaneous procedure in which all of the reactants are mixed in homogenous solution and polymerized and cross linked by non-interfering reactions. The second synthesis procedure is a sequential type of reaction in which the first polymer network is swollen with a monomer, cross linking agent, and free radical initiator for the second polymer network. After swelling, the second polymeric network is formed in situ the already cross linked first polymer network (4:13-22).  Both polymer networks may be formed by traditional radiation (4:29-31).  
	Thus the claims are anticipated.  Examiner notes the “initial degree of cross-linking” and the “initial cross-linking density” are not required to be greater than zero.
Allowable Subject Matter
Claims 22-24, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727